—Proceeding pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, entered in Sullivan County) to review a determination of the Superintendent of Sullivan Correctional Facility which found petitioner guilty of violating a prison disciplinary rule.
Petitioner was found guilty of violating the prison disciplinary rule that prohibits an inmate from obstructing visibility into his or her cell. In the misbehavior report, the reporting correction officer related that he had been making his early morning rounds when he observed that the view into petitioner’s cell was obstructed by clothes that had been hung on a locker door and a clothesline. It was alleged that petitioner was twice admonished to take down the clothing but failed to do so. Substantial evidence was presented at petitioner’s disciplinary hearing supporting the administrative determina*739tion in the form of the misbehavior report and petitioner’s own testimony in which he conceded that there was clothing hanging in his cell as charged in the misbehavior report (see, Matter of Green v McGinnis, 281 AD2d 671; Matter of O’Donnell v Senkowski, 251 AD2d 717, 718). Petitioner’s assertion that he was never ordered to take down the clothing, an assertion that was confirmed by his inmate witness, presented an issue of credibility that was apparently resolved in petitioner’s favor as he was found not guilty of refusing to obey a direct order. Petitioner’s remaining contentions have been examined and found to be without merit.
Mercure, J. P., Crew III, Carpinello, Mugglin and Lahtinen, JJ., concur. Adjudged that the determination is confirmed, without costs, and petition dismissed.